"One claim in this pro se income tax refund suit seeks a refund for 1966 on the ground that plaintiff is entitled to carry back to that year a net operating loss from 1967. Defendant moves for partial summary judgment on this claim, pointing out that the Tax Court, 34 T.C.M. 597 (1975), has already determined that taxpayer sustained no loss during 1967. That decision of the Tax Court was affirmed by the United States Court of Appeals for the Ninth Circuit in an unpublished per curiam opinion of May 23, 1977, and taxpayer’s motion for rehearing was denied on June 23, 1977. No petition for certiorari was filed by taxpayer and the time has now expired.
"Under the principles of former adjudication, the decisions of the Tax Court and the Ninth Circuit preclude taxpayer from arguing here that he had a loss for 1967. He is collaterally estopped on that issue, and, moreover, this court has no authority to review or overturn the Tax Court’s ruling. See Harris v. United States, 210 Ct. Cl. 726 (1976) (76-2 U.S.T.C., para. 9515), rejecting similar contentions by this taxpayer with respect to other tax years.
"IT IS THEREFORE ORDERED AND CONCLUDED that defendant’s motion for partial summary judgment is granted. Since all claims before this court have now been disposed of adversely to taxpayer.1 The petition is dismissed.”
Plaintiffs motion for rehearing was denied May 26, 1978.

 The order of June 25,1976 in Harris, supra, disposed adversely to taxpayer of the other issues (i.e. aside from the claim for 1966) presented in the petition.